DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 8 and 20 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2021/0209882 and US 2010/0238862. 
The improvement comprises:
US 2021/0209882 is considered as the closest prior art that teaches a method of determining a location of one or more access controls utilizing an individual carrying a mobile device (Fig.6 and para.62), the method comprising:
detecting a first wireless signal (Fig.1 402 and para.62);
determining a received signal strength indicator (RSSI) of the first wireless signal (Fig.6 element 410 and para.65);

determining a location of the mobile device when the first wireless signal is detected (para.65, where if the mobile device 12 is utilizing a locating system such as GPS where the precise location of the mobile device relative to access control 16 is known); and
determining a location of the first access control in response to the location of the mobile device and the distance between the mobile device and the first access control (para.65, where the location and distance to the access control can be used to determine the nearest access control 16); and 
generating a map depicting the location of the first access control (para.87 and 89, where a representation of the access control 16 is on the map and when the user intends to open an access control 16 they tap on it.  A representation of the access control could include text, a picture, an icon, something associated with the access control 16 (e.g. a door or a gate) or it may be some other visual indicator typically shown on maps.)

US 2010/0238862 teaches a RSSI location determination system (FIG. 1) comprising:

transmitting, by the location engine, the location request to the tag by wireless signal (Fig.1 step 106 and para.31);
responding the tag, by broadcasting a "blast incoming" notification, notifying the routers to be ready to receive radio frequency (RF) blasts (Fig.1 step 108 and para.31);
At 110, broadcasting the tag RF blasts to all of the routers (Fig.1 step 110 and para.31);
receiving, by the routers, the blasts and determining the average signal strength (e.g., average RSSI) of the RF blasts (Fig.1 step 112 and para.31);
transmitting each of the routers wirelessly that average signal strength of the RF blasts to the location engine (Fig.1 step 114 and para.31);
using the average signal strength of the RF blasts from each router, the computer, and calculating the relative distance of the tag from each router (Fig.1 step 116 and para.31); and
calculating the position of the tag, by the computer, base on those relative distances (Fig.1 step 118 and para.31).



With regard Claim 8, US 2021/0209882 in view of US 2010/0238862 fails to teach the limitation of "determining a distance between a mobile device and a second access control in response to the RSSI of the second wireless signal; and determining a distance between the first access control and the second access control in response to the RSSI of the first wireless signal and the RSSI of the second wireless signal." as recited in claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2016/0021511 is cited because they are put pertinent to the system and method for obtaining ad-hoc the spatial layout and setup of installed radio-based indoor tracking systems at particular locations. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633